DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, i.e. claims 2-7 & 15, in the reply filed on January 29, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11, 15 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corley et al. in view of Varadan (US 2013/0281815).

1.  A wearable non-invasive apparatus for enhancing lower limb venous return of a subject (e.g., via the disclosed NMES device, 101, Fig 1), the apparatus comprising: a controller unit comprising: a monitoring device (e.g., via the disclosed sensor unit 102) comprising a sensor configured to determine a venous state indicated by a flow of red blood cells in of a subject; and a neuromuscular electrical stimulation (NMES) device configured to generate an electrical stimulus in response to the determined venous state and further configured to concurrently stimulate a triceps surae and a deep posterior calf muscle of the subject with the generated electrical stimulus to enhance lower limb venous return {e.g., [0085]-[0089], [0094]-[0095], [0122] & (Figs 1 & 2)} and an electrode pad (e.g., via the disclosed surface electrode, Fig 22) coupled to the controller unit and configured to be placed in contact with a skin surface around an ankle of the subject.

2.    The apparatus of claim 1, wherein adapted to be positioned at the triceps surae of the subject, or the deep posterior calf muscle of the subject, or a tibial nerve of the subject to retrograde target the triceps surae and the deep posterior calf muscle of the subject {e.g., [0094], [0096]-[0098] & (Figs. 2 & 4)}.

3.    The apparatus of claim 2, wherein the at least one electrode is adapted to be positioned at the triceps surae selected from the group consisting of the gastrocnemius muscle and the soleus muscles {e.g., [0094], [0096]-[0098], [0122] & (Figs. 2 & 4)}.

4.    The apparatus of claim 2, wherein the at least one electrode is adapted to be positioned at the deep posterior calf muscle selected from the group consisting of a flexor digitorum longus muscle, flexor 

5.    The apparatus of claim 2, wherein the at least one electrode is adapted to be positioned at the tibial nerve through a posterior tibial nerve {e.g., [0094], [0096]-[0098], [0122] & (Figs. 2 & 4)}.

6.    The apparatus of claim 2, wherein the at least one electrode comprises a disposable pad (e.g., via the disclosed surface electrodes) configured to be placed in contact with a skin surface around an ankle of the subject or at least substantially near to an ankle of the subject {e.g., [0122] & (Fig 13)}.

7.    The apparatus of claim 6, wherein the at least one electrode forms an integral part of the disposable pad {e.g., [0122] & (Fig 13)}.

15.    The apparatus of claim 1, further comprising a disposable adhesive electrode strap or a patch to allow for easy placement of the apparatus on a skin surface of the subject upon use {e.g., [0122] & (Fig 13)}.

19.    A method of enhancing lower limb venous return of a subject, the method comprising: determining a venous state of a subject using a sensor of a monitoring device of a controller unit, the venous state indicated by a flow of red blood cells; and generating an electrical stimulus in response to the determined venous state using a neuromuscular electrical stimulation (NMES) device of the controller unit; and concurrently stimulating a triceps surae and a deep posterior calf muscle of the subject with the generated electrical stimulus using the neuromuscular electrical stimulation (NMES) device {e.g., [0085]-[0089], [0094]-[0095], [0122] & (Figs 1 & 2)}; wherein the controller unit coupled to an electrode 
	Corley discloses the claimed invention having a wearable apparatus and method for enhancing lower limb venous return of a subject via a sensor configured to determine a venous state and an  electrode pad configured to be placed in contact with a skin surface except wherein said apparatus and method further utilize a photoplethysmography sensor and an electrode pad that comprises holes so that said sensor passes through the holes.  Varadan teaches that it is known to use a wearable monitoring system comprising a plurality of integrated electrodes coupled to a controller that receives, records and analyzes said data recorded from said electrodes, wherein said electrodes are capable of obtaining plethysomography measurements and are protruding through a pad-like structure {e.g., [0056]-[0058] & (Fig 4)}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the wearable apparatus and method as taught by Corley with the use of the protruding plethysmography electrodes as disclosed by Varadan since such a modification would provide the apparatus and method further utilize a photoplethysmography sensor and an electrode pad that comprises holes so that said sensor passes through the holes for providing the predictable results pertaining to utilizing a non-invasive means of measuring the flow of blood, i.e. blood pressure from a wearable device associated with a patient {e.g., Varadan, [0056]-[0058] & (Fig 4)}.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 11, 15 & 18-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, with respect to the 101 and 112(b) claim rejections and the objection of the specification have been fully considered and are persuasive and have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792